             Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 1 of 16



                             UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF NEW YORK


   HECTOR LLORENS,                                       )
                                                         )
                            Plaintiff,                   ) Case No.
                                                         )
             v.                                          ) JURY TRIAL DEMANDED
                                                         )
   THE GOLDFIELD CORPORATION, DAVID                      )
   P. BICKS, HARVEY C. EADS, JR., JOHN P.                )
   FAZZINI, DANFORTH E. LEITNER, and                     )
   STEPHEN L. APPEL,                                     )
                                                         )
                            Defendants.                  )



    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, Hector Llorens (“Plaintiff”), by his undersigned attorneys, for this Complaint

  against defendants, alleges upon personal knowledge with respect to himself, and upon

  information and belief based upon, inter alia, the investigation of counsel, as to all other allegations

  herein, as follows:

                                         NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against The Goldfield Corporation (“Goldfield”

or the “Company”) and the members of the Company’s board of directors (collectively referred to as

the “Board” or the “Individual Defendants” and, together with Goldfield, the “Defendants”) for their

violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United States Securities and Exchange

Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”). Plaintiff’s claims arise

in connection with the proposed tender offer by FR Utility Services Merger Sub, Inc. (“Acquisition

Sub”), a wholly-owned subsidiary of FR Utility Service, Inc. (“FR Utility”) (together, “affiliates of

First Reserve Fund XIV, L.P”) to acquire Goldfield (the “Tender Offer”). Plaintiff also asserts a claim
                                                    1
            Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 2 of 16



against the Individual Defendants for breaching their fiduciary duty of candor/disclosure under state

law.

       2.      On November 23, 2020, Goldfield entered into an agreement and plan of merger with

FR Utility and Acquisition Sub (the “Merger Agreement”), whereby Acquisition Sub will acquire all

outstanding shares of the Company’s common stock at a price of $7.00 per share (the “Offer Price”).

       3.      On December 1, 2020, in order to convince Goldfield public common shareholders to

tender their shares, the Board authorized the filing of a materially incomplete and misleading Schedule

14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”) with the SEC.

       4.      In particular, the Recommendation Statement contains materially incomplete and

misleading information concerning: (i) the financial projections for Goldfield; (ii) the valuation

analyses performed by the Company’s financial advisor, Stifel, Nicolaus & Company,

Incorporated (“Stifel”) in connection with the Tender Offer; and (iii) the Background of the Merger.

       5.      The Tender Offer is scheduled to expire at 11:59 p.m. Eastern Time, on December 29,

2020 (the “Expiration Time”). Therefore, it is imperative that the material information that has been

omitted from the Recommendation Statement is disclosed to the Company’s shareholders prior to the

Expiration Time, so Goldfield shareholders can properly determine whether to tender their shares.

       6.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act and Rule 14d-9.

Plaintiff seeks to enjoin Defendants from closing on the Tender Offer, or taking any steps to

consummate it unless and until the material information discussed below is disclosed to Goldfield’s

public common stockholders sufficiently in advance of the Expiration Time or, in the event the Tender

Offer is consummated, to recover damages resulting from the Defendants’ violations of the Exchange

Act.




                                                  2
              Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 3 of 16



                                   JURISDICTION AND VENUE

         7.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of the

1934 Act because the claims asserted herein arise under Sections 14(d)(4), 14(e), and 20(a) of the

Exchange Act and Rule 14d-9.

         8.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the

United States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal

district court.” Id. at 1316.

         9.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s common stock trades on the New York Stock

Exchange (“NYSE”), which is headquartered in this District. See, e.g., United States v. Svoboda,

347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Further, K&L Gates LLP, Goldfield’s

counsel regarding the Tender Offer is located in this District at 599 Lexington Avenue, New York,

NY 10022.

                                               PARTIES

        10.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Goldfield common stock.


                                                   3
             Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 4 of 16



       11.     Defendant Goldfield is a public company incorporated under the laws of Delaware

with principal executive offices located at 1684 W. Hibiscus Blvd., Melbourne, FL 32901. The

Company’s common stock is traded on the NYSE under the ticker symbol “GV.”

       12.     Defendant David P. Bicks is, and has been at all relevant times, a director of the

Company.

       13.     Defendant Harvey C. Eads, Jr. is, and has been at all relevant times, a director of the

Company.

       14.     Defendant John P. Fazzini is, and has been at all relevant times, a director of the

Company.

       15.     Defendant Danforth E. Leitner is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Stephen L. Appel is, and has been at all relevant times, a director of the

Company.

       17.     The Defendants identified in paragraphs 12 through 16 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Goldfield, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and First Reserve Fund XIV, L.P (“First Reserve”)

       18.     Goldfield, together with its subsidiaries, provides electrical infrastructure

construction services primarily to electric utilities and industrial customers in Southeast and mid-

Atlantic regions of the United States and Texas. It also offers electrical contracting services,

including the construction of transmission lines, distribution systems, drilled pier foundations,

substations, and other electrical services. In addition, the Company is involved in the acquisition,

development, management, and disposition of detached single-family homes, townhomes, and

condominiums in Brevard County, Florida.


                                                  4
             Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 5 of 16



       19.        First Reserve is a leading global private equity investment firm exclusively focused

on energy, including related industrial markets. With over 35 years of industry insight, investment

expertise and operational excellence, the firm has cultivated an enduring network of global

relationships and raised more than $32 billion of aggregate capital since inception. First Reserve has

completed approximately 700 transactions (including platform investments and add-on acquisitions),

creating several notable energy companies throughout the firm’s history. Its portfolio companies

have operated on six continents, spanning the energy spectrum from upstream oil and gas to

midstream and downstream, including resources, equipment and services, and associated

infrastructure.

       20.        According to the November 24, 2020, joint press release announcing the Tender Offer:

                  GOLDFIELD ENTERS INTO DEFINITIVE AGREEMENT TO BE
                    ACQUIRED BY FIRST RESERVE FOR $7.00 PER SHARE
                  MELBOURNE, FL and STAMFORD, CT - November 24, 2020 --- The
                  Goldfield Corporation (“Goldfield” or the “Company”) (NYSE American:
                  GV), a leading provider of electrical transmission and distribution
                  maintenance services for utility and industrial customers, today announced
                  it has entered into a definitive merger agreement under which an affiliate of
                  First Reserve has agreed to acquire all outstanding shares of Goldfield for
                  $7.00 per share in cash, pursuant to a cash tender offer. This represents a
                  64% premium to Goldfield’s closing stock price on November 23, 2020 and
                  a 57% premium to the 30-day volume-weighted average price of $4.46 as
                  of the same date. The transaction, which was unanimously approved by
                  Goldfield’s Board of Directors, implies a total enterprise value for Goldfield
                  of approximately $194 million, including net debt, and is not subject to any
                  financing contingency.
                  Commenting on the agreement, Goldfield’s Board of Directors stated, “We
                  fully support this transaction and are excited about the long-term
                  opportunities this presents for the future of Goldfield and the immediate
                  value it provides for our shareholders. First Reserve has a highly successful
                  track record of working with services companies that operate in the utility
                  sector to drive sustainable growth, and we are confident they will be a great
                  partner for our customers and employees as they move forward together.”
                  Jeff Quake, Managing Director at First Reserve, commented, “This
                  investment highlights First Reserve’s continued commitment to building
                  leading platforms which play a crucial role in maintaining and enhancing
                  mission-critical infrastructure. As the domestic power generation mix
                  continues to diversify, including the transition to increasingly adopt
                  sustainable sources of electricity such as renewables, we believe Goldfield
                                                      5
             Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 6 of 16



               is well positioned to participate in these long-term trends driven by
               increased focus on ESG, reliability and asset integrity.”
               Transaction Details
               The transaction will be completed through a cash tender offer for all of the
               outstanding common shares of Goldfield for $7.00 cash per share, followed
               by a merger in which the remaining common shares of Goldfield will be
               converted into the right to receive the same cash price per share paid in the
               tender offer. Goldfield’s Board of Directors will unanimously recommend
               that all shareholders tender their shares in the offer. The transaction is
               conditioned upon satisfaction of the minimum tender condition, which
               requires that shares representing more than 50% of Goldfield’s outstanding
               shares be tendered, as well as other customary closing conditions, including
               expiration of the applicable waiting period under the Hart-Scott-Rodino
               Antitrust Improvements Act of 1976. The estate of Goldfield’s former CEO
               John Sottile, which has beneficial ownership and control over
               approximately 8.5% of the shares outstanding, has agreed to tender those
               shares into the offer. The transaction is expected to close by January 2021.

(Emphasis in original).

       21.     The Offer Price represents inadequate compensation for the Company’s shares.

Recommendation Statement, 3, 10.

       22.     Therefore, it is imperative that Goldfield shareholders receive the material information

(discussed in detail below) that Defendants have omitted from the Recommendation Statement, which

is necessary for the shareholders to properly exercise their corporate suffrage rights and make an

informed decision on whether to tender their shares.

The Recommendation Statement Omits Material Information

       23.     Defendants filed a materially incomplete and misleading Recommendation Statement

with the SEC that is necessary for Goldfield’s public common stockholders to make an informed

decision concerning whether to tender their shares. The Individual Defendants were obligated to

carefully review the Recommendation Statement before it was filed with the SEC and disseminated

to the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. Thus, the Recommendation Statement should be amended.

       24.     First, the Recommendation Statement fails to disclose complete information

                                                  6
              Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 7 of 16



regarding Goldfield’s financial projections. Specifically, the Recommendation Statement omits the

figures used to calculate the PCA EBITDA for years 2020 through 2024. Recommendation

Statement, 24.

        25.      Unlike poker where a player must conceal his unexposed cards, the object of a

recommendation statement is to put all of one’s cards on the table face-up. In this case, only some

of the cards were exposed—the others were concealed. If a recommendation statement discloses

financial projections and valuation information, such projections must be complete and accurate.

The question here is not the duty to speak, but liability for not having spoken enough. With regard

to future events, uncertain figures, and other so-called soft information, a company may choose

silence or speech elaborated by the factual basis as then known—but it may not choose half-truths.

See Campbell v. Transgenomic, et al., No. 18-2198 (8th Cir., March 1, 2019) (noting that “half-

truths” are actionable misrepresentations under securities laws and collecting cases).

        26.      Accordingly, Defendants have disclosed the PCA EBITDA projections yet have

failed to disclose the figures underlying calculation of those projections, which renders the

Recommendation Statement misleading.

        27.      Second, the Recommendation Statement omits material information regarding

Stifel’s financial analyses in connection with the Tender Offer.

                                         Valuation of PCA

        28.      For Stifel’s Selected Comparable Public Company Analysis for PCA, the

Recommendation Statement omits the individual multiples observed for each of the five selected

companies. Recommendation Statement, 28-29.

        29.      With respect to the Selected Precedent Transactions Analysis for PCA, the

Recommendation Statement omits the individual multiples for the seven precedent transactions

selected by Stifel. Id. at 30.


                                                  7
               Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 8 of 16



         30.     In summarizing the Discounted Cash Flow Analysis, the Recommendation Statement

fails to disclose: (i) the inputs and assumptions underlying Stifel’s applied range of exit multiples of

5.9x to 6.9x to PCA’s estimated 2024 EBITDA; (ii) the inputs and assumptions underlying Stifel’s

applied range of perpetuity growth percentages of 2.5% to 3.5% to PCA’s estimated 2024 unlevered

cash flow; (iii) the inputs and assumptions underlying the discount rate of 14.5% (based on PCA’s

WACC using the Capital Asset Pricing Model); and (iv) the terminal value for the Company. Id. at

30-31.

         31.     These key inputs are material to Goldfield shareholders, and their omission renders

the summary of Stifel’s Discounted Cash Flow Analysis incomplete and misleading. As one highly-

respected law professor explained regarding these crucial inputs, in a discounted cash flow analysis

a banker takes management’s forecasts, and then makes several key choices “each of which can

significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev.

1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal value…”

Id. As Professor Davidoff explains:

                 There is substantial leeway to determine each of these, and any change can
                 markedly affect the discounted cash flow value. For example, a change in
                 the discount rate by one percent on a stream of cash flows in the billions of
                 dollars can change the discounted cash flow value by tens if not hundreds
                 of millions of dollars….This issue arises not only with a discounted cash
                 flow analysis, but with each of the other valuation techniques. This dazzling
                 variability makes it difficult to rely, compare, or analyze the valuations
                 underlying a fairness opinion unless full disclosure is made of the various
                 inputs in the valuation process, the weight assigned for each, and the
                 rationale underlying these choices. The substantial discretion and lack of
                 guidelines and standards also makes the process vulnerable to manipulation
                 to arrive at the “right” answer for fairness. This raises a further dilemma in
                 light of the conflicted nature of the investment banks who often provide
                 these opinions.

         Id. at 1577-78 (emphasis added). Without the above-mentioned information, Goldfield’s

shareholders cannot evaluate for themselves the reliability of Stifel’s Discounted Cash Flow Analysis,

make a meaningful determination of whether the implied equity value ranges reflect the true value of

                                                    8
           Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 9 of 16



the Company or were the result of an unreasonable judgment by Stifel, and make an informed decision

regarding whether to tender their shares.

                                            Valuation of Bayswater

     32.         As for the Bayswater NPV Analysis, the Recommendation Statement fails to disclose

the inputs and assumptions underlying the selected discount rate of 14.5% (based on Goldfield’s

Weighted Average Cost of Capital using the Capital Asset Pricing Model). Recommendation

Statement, 31.

     33.         Third, the Recommendation Statement omits certain information concerning the

Background of the Merger. Specifically, the Recommendation Statement fails to disclose whether

Party A, Party C, Party D, Party E, Party F, Party G, and Party H entered into confidentiality

agreements with the Company. In the Background of the Merger, it states that Goldfield entered into

confidentiality agreements with 13 strategic buyers and 15 financial sponsors, and that “all of the

confidentiality agreements contained standstill provisions which terminated when the Company

entered into the Merger Agreement.” Id. at 15. However, the Recommendation Statement does not

disclose whether those parties included Party A, Party C, Party D, Party E, Party F, Party G, and Party

H. The Recommendation Statement goes on to say that Party A, Party C, and Party H submitted

unsolicited acquisition proposals and that Parties’ D through G were given access to the Company’s

virtual data room. Id. at 14-17.     Therefore, it seems likely that the Company entered into a

confidentiality agreement with at least one of these parties, so this information must be disclosed to

the Company’s shareholders as it is crucial in helping them determine whether to tender their shares.

     34.         In sum, the omission of the above-referenced information renders the

Recommendation Statement materially incomplete and misleading, in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the Expiration Date concerning

the Tender Offer, Plaintiff will be unable to make an informed decision concerning whether to tender


                                                  9
           Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 10 of 16



his shares, and he is thus threatened with irreparable harm, warranting the injunctive relief sought

herein.



                                       CAUSES OF ACTION

                                              COUNT I

           (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

     35.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

     36.       Section 14(e) of the Exchange Act provides that it is unlawful “for any person to make

any untrue statement of a material fact or omit to state any material fact necessary in order to make

the statements made, in the light of the circumstances under which they are made, not misleading…”

15 U.S.C. §78n(e).

     37.       Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material facts

necessary in order to make the statements made, in the light of the circumstances under which they

are made, not misleading, in connection with the Tender Offer. Defendants knew or recklessly

disregarded that the Recommendation Statement failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.

     38.       The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer and the intrinsic value of the

Company.

     39.       In so doing, Defendants made untrue statements of fact and/or omitted material facts


                                                  10
                Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 11 of 16



necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(e). The Individual Defendants were therefore reckless,

as they had reasonable grounds to believe material facts existed that were misstated or omitted from

the Recommendation Statement, but nonetheless failed to obtain and disclose such information to

stockholders although they could have done so without extraordinary effort.

     40.           The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that reasonable stockholders would consider them important in deciding

whether to tender their shares. In addition, a reasonable investor would view the information

identified above which has been omitted from the Recommendation Statement as altering the “total

mix” of information made available to stockholders.

     41.           Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly

had access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Recommendation Statement, rendering certain

portions of the Recommendation Statement materially incomplete and therefore misleading.

     42.           The misrepresentations and omissions in the Recommendation Statement are material

to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the Expiration Time.

                                                COUNT II

           (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act
                            and SEC Rule 14d-9, 17 C.F.R. § 240.14d-9)

          43.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

                                                     11
              Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 12 of 16



        44.      Defendants have caused the Recommendation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

        45.      Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section 14(d)(4)

provides that:

                 Any solicitation or recommendation to the holders of such a security to
                 accept or reject a tender offer or request or invitation for tenders shall
                 be made in accordance with such rules and regulations as the
                 Commission may prescribe as necessary or appropriate in the public
                 interest or for the protection of investors.

        46.      SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the Exchange

Act, provides that:

                 Information required in solicitation or recommendation. Any
                 solicitation or recommendation to holders of a class of securities
                 referred to in section 14(d)(1) of the Act with respect to a tender offer
                 for such securities shall include the name of the person making such
                 solicitation or recommendation and the information required by Items
                 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair and adequate
                 summary thereof.

        47.      In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                 Furnish such additional information, if any, as may be necessary to
                 make the required statements, in light of the circumstances under which
                 they are made, not materially misleading.

        48.      The omission of information from a recommendation statement will violate Section

14(d)(4) and Rule 14d-9(d) if other SEC regulations specifically require disclosure of the omitted

information.

        49.      The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which renders the Recommendation Statement

false and/or misleading. Defendants knowingly or with deliberate recklessness omitted the material


                                                     12
                Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 13 of 16



information identified above from the Recommendation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the Tender

Offer, they allowed it to be omitted from the Recommendation Statement, rendering certain portions

of the Recommendation Statement materially incomplete and therefore misleading.

          50.      The misrepresentations and omissions in the Recommendation Statement are material

to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the Expiration Date.

                                                COUNT III

            (Against all Defendants for Violations of Section 20(a) of the Exchange Act)

          51.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.        The Individual Defendants acted as controlling persons of Goldfield within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Goldfield, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Recommendation Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially incomplete

and misleading.

          53.        Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.


                                                     13
                Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 14 of 16



          54.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer. They

were thus directly involved in preparing this document.

          55.       In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Recommendation Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

          56.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          57.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          58.       Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                                COUNT IV

   (Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure)

          59.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.
                                                      14
             Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 15 of 16



       60.       By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Recommendation Statement

did not omit any material information or contain any materially misleading statements.

       61.       As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Recommendation Statement to

be disseminated to Plaintiff and the Company’s other public shareholders.

       62.       The misrepresentations and omissions in the Recommendation Statement are

material, and Plaintiff will be deprived of his right to make an informed decision on whether to tender

his shares if such misrepresentations and omissions are not corrected prior to the Expiration Time.

Where a shareholder has been denied one of the most critical rights he possesses—the right to make

a fully informed decision—the harm suffered is an individual and irreparable harm.

       63.       Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Tender Offer or consummating the Tender Offer, unless and until the Company

discloses the material information discussed above which has been omitted from the Recommendation

Statement;

       B.       Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;


                                                   15
            Case 1:20-cv-10297-PGG Document 1 Filed 12/07/20 Page 16 of 16



       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


 Dated: December 7, 2020                              MONTEVERDE & ASSOCIATES PC
                                                By:    /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                   16
